Title: Thomas Jefferson to David Gelston, 29 May 1819
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
            Monticello. May 29. 19.
          
          Having occasion to send letters to Paris, Marseilles & Leghorn I have supposed there was no port in the US. from which opportunities of conveyance were more likely to occur than that of New York: and I had too often had proofs of your kindness to doubt that you would do me the favor of giving a passage to the inclosed letters for those places. I ask this good office with the more pleasure as it gives me that of renewing to you the assurance of my constant friendship and respect.
          Th: Jefferson
        